Title: To George Washington from James Mease, 8 July 1777
From: Mease, James
To: Washington, George



sir
Philada July 8 1777

Yesterday a supply of about 1800 pairs shoes & stockings went to head Quarters They would been sent a few days sooner but I could not

get waggons. the day that I had the honor of your Excellencys directions for a supply of Shoes I received the Account of the clothing from the Eastward being at Fishkill & fully expected shoes would been sent from thence as I had given directions for that purpose & there was above 5000 pair in that parcel all which I flattered myself could not be wanted by the troops at Peekskill I have expressly directed Mr Kemper to keep me constantly advised of the wants in the Army in the Clothing department that I may be able to remedy them as fast as possible. I am not much afraid of any want except shoes which grow very scarce my chief dependance is on New England from whence I hope we shall draw considerable supplies of this Article If no shoes come from Fish kill I shall send another parcel forward to the Army in about a week. I Am with great respect your Excellency’s most Hble servt

James Mease

